                                                                                  De1313 North Market Street
                                                                                                P.O. Box 951
                                                                                  Wilmington, DE 19899-0951
                                                                                                302 984 6000
                                                                                   www.potteranderson.com

                                                                                            David E. Moore
                                                                                                    Partner
                                                                                           Attorney at Law
                                                                              dmoore@potteranderson.com
                                                                                 302 984-6147 Direct Phone
                                                                                          302 658-1192 Fax
                                        November 8, 2018
VIA ELECTRONIC-FILING

The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801-3556

        Re:     Citrix Systems, Inc. v. Workspot, Inc., C.A. No. 18-588-LPS

Dear Chief Judge Stark:

       The parties in the above-referenced matters write to request the scheduling of a discovery
teleconference. The following attorneys, including at least one Delaware Counsel and at least
one Lead Counsel per party, participated in a verbal meet-and-confer (by telephone) on
November 1, 2018:

For Plaintiff Citrix Systems, Inc.:

        Delaware Counsel:      Denise S. Kraft
        Lead Counsel:          Michael G. Strapp; Yasmin Ghassab

For Defendant Workspot, Inc.:

        Delaware Counsel:      David E. Moore
        Lead Counsel:          H. Mark Lyon, Y. Ernest Hsin, Karen Gibbs

       Counsel respectfully request that Your Honor schedule a discovery dispute
teleconference to resolve the following issue:

        •       Workspot’s request that Citrix search for and produce communications to and
                from persons referenced and identified in the email attached to Citrix’s Motion for
                Temporary Restraining Order, D.I. 104, at Exhibit M.

                                                             Respectfully,
                                                             /s/ David E. Moore
                                                             David E. Moore
5991602/45039
cc:     Clerk of the Court (via hand delivery)
        Counsel of Record (via electronic mail)
